              Case 1:21-cr-00116-RDB Document 36 Filed 08/16/21 Page 1 of 1
                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of Maryland

Zachary A. Myers                                         Suite 400                    DIRECT: 410-209-4848
Assistant United States Attorney                         36 S. Charles Street           MAIN: 410-209-4800
Zachary.Myers @usdoj.gov                                 Baltimore, MD 21201-3119        FAX: 410-962-0716


                                             August 16, 2021

The Honorable Richard D. Bennett
United States District Judge
101 W Lombard St
Baltimore, MD 21201

           VIA ELECTRONIC FILING

           Re:        United States v. Desmond Babloo Singh,      Criminal No. RDB-21-0116

Dear Judge Bennett:

        The defendant was arrested in New York on December 22, 2020, pursuant to a criminal
complaint. On April 21, 2021, the Grand Jury returned a four-count indictment charging the
defendant with two counts of Cyberstalking and two counts of Aggravated Identity Theft. On
June 30, 2021, the defendant was ordered released pursuant to conditions. These conditions
include that the defendant reside with his parents in Texas and not use or possess any internet-
enabled devices. On July 20, 2021, David W. Fischer entered his appearance as the defendant’s
new retained counsel. On July 29, 2021, the Court issued a protective order in this case. Pursuant
to the protective order, the government has produced voluminous electronic discovery.

       Defense counsel will need time to review the voluminous evidence, discuss it with the
defendant, and discuss whether he wishes to pursue a resolution short of trial. This process will be
complicated by the fact that the defendant is currently released on conditions and residing with his
parents in Texas, and he is ordered not to use or have access to any internet-enabled devices. As
such, the parties respectfully request that the Court schedule a telephone status call in
approximately 90 days, to update the Court and allow the Court to determine what further schedule
should be ordered. The parties have agreed that the government will file a consent motion to
exclude time through November 15, 2021, pursuant to the Speedy Trial Act.

                                                         Very truly yours,

                                                         Jonathan F. Lenzner
                                                         Acting United States Attorney

                                                                /s/
                                                         Zachary A. Myers
                                                         Christopher M. Rigali
                                                         Assistant United States Attorneys
cc: All counsel of record, via ECF
